Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01194-CR
NO. 14-04-01195-CR
____________
 
TERRENCE DALE
MAYES, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
 Harris County, Texas
Trial Court Cause Nos. 1002456
& 1002436 
 

 
M E M O R A N D U M   O P I N I O N
In cause number 1002456, appellant entered a guilty plea to
possession of a controlled substance, cocaine, weighing less than one
gram.  In cause number 1002436, appellant
entered a guilty plea to reckless on October 11, 2004 injury to a child.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant in each
cause number to confinement for eight months in a state jail.  Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification regarding the
defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Justices Yates
Edelman, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).